Citation Nr: 0945297	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1984 to May 1984 and from November 1985 to December 
1988.  In addition, he had subsequent service with the 
Pennsylvania Air National Guard, to include a verified period 
of active duty for training (ACDUTRA) from March 2 to April 
9, 2004, the period of service from which his claims of 
service connection for hypertension and a thyroid disorder 
arise.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2005, a Central Office 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veteran contends that he was examined, found eligible, 
and cleared for active duty prior to leaving for tech school 
in March 2004.  He further argues that, although he underwent 
thyroid biopsy prior to leaving for active duty, he had not 
been diagnosed with a thyroid disorder.  He also claims that 
he was diagnosed with hypertension during his period of 
active duty starting in March 2004.  Accordingly, he claims 
that service connection for his thyroid disorder and 
hypertension are warranted because he was initially diagnosed 
with these conditions in service.  Alternatively, he argues 
that his thyroid disorder and hypertension should be service 
connected because they were aggravated by his period of 
ACDUTRA.  

The evidence of record includes an April 2004 treatment 
report from Biloxi VA Medical Center which notes that the 
Veteran was originally diagnosed as having a thyroid nodule 
back in December 2003 when he presented with sore throat and 
some difficulty swallowing.  These records also reflect that 
the Veteran had hypertension in December 2003.  He underwent 
thyroid biopsy at Butler Memorial Hospital in February 2004.  
He was called to ACDUTRA starting on March 2, 2004.  An April 
2004 treatment report from Keesler AFB notes that a FNA (fine 
needle aspiration) done in Pennsylvania prior to activation 
showed follicular neoplasm of the left lobe nodule.  The 
Veteran's service history reflects that his period of ACDUTRA 
ended on April 9, 2004.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a).  The Court has also 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1).  

Competent (medical) evidence shows the Veteran's hypertension 
and thyroid disorder pre-existed his period of ACDUTRA that 
began in March 2004, and there is competent evidence of a 
current thyroid disorder and hypertension; but there is 
insufficient evidence to determine whether a thyroid disorder 
and/or hypertension were aggravated by the Veteran's period 
of ACDUTRA.  Consequently, a VA examination to secure a 
medical opinion in the matter is necessary.

Furthermore a close review of the claims file suggests that 
the treatment records from Biloxi VA Medical Center 
associated with the claims file may be incomplete.  
Specifically, the records available for review include 
numerous duplications of pharmacy notes and references to 
prior treatment for neck pain (November 2003), thyroiditis 
(December 2003), and hypertension (January 2004); however, 
records of these instances of treatment are not associated 
with the claims file.  Similarly, the competent evidence of 
record also shows that the Veteran was treated at Butler 
Memorial Hospital in February 2004 for thyroid complaints.  
Copies of the complete records of the Veteran's treatment at 
this facility must be sought (as they appear pertinent, and 
are constructively of record).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain copies of any 
medical records pertaining to the 
Veteran's claims which are not already of 
record, specifically including relevant 
treatment records from the Biloxi VA 
Medical Center and Butler Memorial 
Hospital.  In particular, the RO should 
request copies of VA treatment records 
dated prior to March 2004 (when he began 
his period of ACDUTRA) and any since June 
2006 (the date of the most recent VA 
treatment records available for review).  
If the RO is unable to obtain any 
pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and request him to submit any outstanding 
evidence not in VA's possession.  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the nature and 
etiology of his thyroid disorder and 
hypertension.  The examiner must review 
the Veteran's claims file in conjunction 
with the examination.  Any indicated tests 
or studies should be completed.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that the Veteran's thyroid 
disorder and/or hypertension were incurred 
in, or aggravated during, his ACDUTRA from 
March 2 to April 9, 2004.  The opinion, 
should specifically address whether either 
disability increased in severity during 
the period of ACDUTRA; and, if so, whether 
any such increase in severity represented 
the natural progression of the condition, 
or was beyond the natural progress of the 
condition (representing a permanent 
worsening of such thyroid disorder and/or 
hypertension).  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.

It is noted that temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not sufficient 
to be considered aggravation in service.

3.  The RO should then re-adjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

